PER CURIAM.
Although labeled a petition for belated appeal, what Petitioner really contends is that he timely filed a rule 3.850 motion, but it was lost and never addressed by the trial court. Because this petition involves issues of fact for resolution by the trial court, we transfer this petition to the circuit court to determine if Petitioner is entitled to relief. See Mathews v. State, 958 So.2d 1104 (Fla. 4th DCA 2007) (reversing trial court’s summary denial of motion for leave to refile 3.850 motion where defendant alleged he timely filed rule 3.850' motion that was apparently lost or misplaced after delivery to prison officials).
PETITION TRANSFERRED.
PALMER, C.J., TORPY and EVANDER, JJ., concur.